Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 1 of 55




                    Exhibit I
              Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 2 of 55



( ;._o 10,6 (f.D~Y Rev. 0l/17)   Application for a Search ~arrant:



                                            UNITED STATES DISTRICT COURT
                                                                     for the



                In the Matter of the Search of                         )
           (Briefly describe the property to be searched

                                                                       ~
            or identify the person by name and address)                           Case No. S1 17 Cr. 548 (PAC)
                          See Attachment A
                                                                       )
                                                                       )

                                     APPLICATION FOR A SEARCH AND SEIZURE WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the ___S_o_u_t_he_r_n_ _ District of _____N_e_w_Y_o_rk_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

  See Attached Affidavit and its Attachment A

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                l!J evidence of a crime;
                  !xi contraband, fruits of crime, or other items illegally possessed;
                  IN property designed for use, intended for use,      OF   used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section(s)                                                     Offense Description(s)
        18 U.S.C. §§ 401; 793;           Contempt of court; unlawful disclosure of classified information; unauthorized computer
                                         access; obstruction of justice; smuggling contraband into prison; illegal acts related to
        1030; 1503; 1791;2252A child pornography.
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

           r'lf Continued on the attached sheet.
           ref Delayed notice of ___lQ__ days (give exact ending date if more than 30 days:               P-11...     ) is requested


                                                                      :yJl-~.A...-
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                 Jeffrey David Donaldson, FBI Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             10/16/2018
                                                                                               Judge's signature

City and state: New York, NY                                                     , , Thf!.Ho~orable Paul A. Crotty, U.S.D.J.
                                                                                             Printed name and title




                                                                                                                       JAS_021269
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 3 of 55




                                                                c)·.'· .·) 'M.AJG o c, sJ;
                                                                ,.                \ ,. ,,~.
                                                                                  1,·,:·1··     ·. ,,"'\,
                                                                                            \'-.l' G.':)).'.   9·.
                                                                                                                 ·
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI<.

 In the Matter of the Application of the United                TO BE FILED UNDER SEAL
 States of America for a Search and Seizure
 Warrant for a Laptop Located at the Federal                   Agent Affidavit in Support of
 Bureau of Investigation's New York Field                    Application for Search Warrant
 Office, 26 Federal Plaza, New York, New Yark,
 and for a Laptop Located at the Metropolitan
 Con-ectional Center, 150 Park Row, New York,
 New York

SOUTHERN DISTRICT OF NEW YORK) ss.:

       JEFF D. DONALDSON, being duly sworn, deposes and says:

I. Introduction

       A.      Affiant

       1.     I am a Special Agent of the Federal Bureau of Investigation ("FBI") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am cun-ently assigned

to a squad responsible for counterespionage matters and have worked in the field of

counterintelligence from 20 IO to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations oflaw, including

unauthorized retention, gathering, transmitting or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the·tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Government security clearance and

may choose to harm the United States by misusing their access to classified information. I am also


                                                1




                                                                                               JAS_021270
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 4 of 55




familiar, though my training and experience with the use of computers in criminal activity and the

forensic analysis of electronically stored information.

        2.      I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search and seize materials contained on two laptops

("FBI Laptop" and "MCC Laptop," together the "Discovery Laptops"). As described in

additional detail below, on October 3, 2018, law enforcement officers searched the Metropolitan

Correctional Center ("MCC") pursuant to a search warrant signed by the Court on October 2, 2018

(the "MCC Search Wairnnt"). The MCC Search WaiTant and underlying affidavit are attached to

this application as Exhibit A and are incorporated by reference, including the defined terms

identified therein.

        3.      Pursuant to the MCC Search Warrant and a subsequent search warrant obtained on

October 3, 2018, law enforcement officers reviewed documents (the "Schulte Cell Documents")
                                                                               1
collected from a cell formerly inhabited by Joshua Adain Schulte, among others. Among the

Schulte Cell Documents were documents that appeared to describe forensic locations on hard

drives used by computers running the Windows operating system, like the Discovery Laptops,

into which data could be cove1tly transferred and stored (the "Covert Partitions"). This search

warrant seeks authorization for a wall team to review the Discovery Laptops for the Cove1t

Partitions or evidence of the creation or existence of the Covert Partitions, and to seize any

evidence of the Subject Offenses, defined below.

       4.       This Affidavit is based upon my personal knowledge; my review of documents and

other evidence; my conversations with other law enforcement personnel; and my training,



               The October 3, 2018 search warrant provided for the review of the Schulte Cell
Documents initially by a wall teain so that privileged documents were not inadvertently shared
with the prosecution teain.

                                                  2




                                                                                            JAS_021271
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 5 of 55




experience and advice received concerning the use of computers in criminal activity and the

forensic analysis of electronically stored inf01mation. Because this Affidavit is being submitted

for the limited purpose of establishing probable cause, it does not include all the facts that I have

learned during the course of my investigation. Where the contents of documents and the actions,

statements, and conversations of others are reported herein, they are reported in substance and in

part, except where otherwise indicated.

        B.      The Discovery Laptops

        5.      The FBI Laptop is a Black Acer laptop Aspire IAI 14-31 Series. The FBI Laptop

is currently located at the FBI's New York Field Office, 26 Federal Plaza, New York, New York.

        6.      The MCC Laptop is an HP EliteBook 8460p with serial number SIN MXL 1440Yl.

The MCC Laptop is currently located at the MCC, 150 Park Row, New York, New York.

        C.      The Subject Offenses

        7.      For the reasons detailed below, I believe that there is probable cause that the Covert

Partitions on the Discovery Laptops contain evidence, fruits, and instrumentalities of Title 18,

United States Code, Sections 401 (contempt of court), 793 (unlawful disclosure of classified

information); 1030 (unauthorized computer access), 1503 (obstruction of justice), 1791

(smuggling contraband into a federal detention facility), and 2252A (illegal acts related to child

pornography); as well as conspiracies and attempts to violate these provisions and aiding and

abetting these offenses (the "Subject Offenses").

II.     Probable Cause and Request to Search

        8.      Based on my training, experience, and participation in this investigation, as well as

my conversations with others, including individuals with computer training, I have learned, among

other things, that:



                                                  3




                                                                                            JAS_021272
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 6 of 55




               a.      On October 3, 2018, I and other law enforcement officers executed the

MCC Search Wan·ant.           Prior to the search, MCC officials had removed the Schulte Cell
                                                                                         office
Documents, among other things, from Schulte's former cell and stored them in an official

attheMC C.

               b.      Among the Schulte Cell Documents are handwritten documents that reflect
                                                                                          are
the potential location of Covert Partitions (the "Location Documents"). Covert Partitions
                                                                                           One of
hidden locations on hard drives or other storage devices that are available to store data.

the ways to identify Covert Partitions is to identify slack space on a hard drive or storage device,
                                                                                         to
which is the unused space between partitions on the drive. The Location Documents appear
                                                                                            the
identify the sectors where slack space is available on a hard drive or storage device using

Windows operating system, i.e., Cove1t Pa1titioils.

               c.          Schulte has access to the Discovery Laptops, both of which use the
                                                                                         which
Windows operating system. The FBI Laptop is available to Schulte at a secure facility at
                                                                                            to
Schulte can review classified and child pornography discov_ery. The MCC Laptop is available
                                                                                                 phy
Schulte at the MCC's Education Center and contains other non-classified, non-child pornogra

discovery in this case. Schulte has the technical expe1tise necessary to create the Covert Partitions

on the Discovery Laptops to covertly store data.

               d.          The Schulte documents also reflect that Schulte was planning to use
                                                                                                  on
encrypted email accounts and other methods from prison to send potentially classified informati

to third parties. For example, Schulte stated:

                      i.         "I thought I convinced him [Schulte's father] to setup a protonmail

email acct for me to upload the aiticles," which is potentially a reference to the Schulte A1ticles.




                                                   4




                                                                                            JAS_021273
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 7 of 55




                      ii.          "Create new protonmail: presumedguilty@protornnail.com . . .

                                                                                     ss "allows
 migrate wordpres s to protonmail." Accordin g to the website WordPress.com, WordPre
                                                                                             , online
 you to build a website that meets your unique needs. Start a blog, business site, po1tfolio

 store, or anything else you can imagine."

                     iii.          "The   way   is   clear.    I   will   set   up   a   wordpress   of

                                                                                 I will stage
joshschu lte.wordp ress.com and presumptionofinnocense.wordpress.com. From here,
                                                                                         ..."
 my informati on war: ... The presumpt ion of innocence blog will contain my 10 articles

                     iv.           "Yesterd ay I started cleansing the phone & in the process setup a

 new protornnail which I transferre d the wordpress too [sic]."

        9.      Based on my training, experience, and paiticipa tion in this investigation, as well as

                                                                                    the Court
 my conversations with others, I know, among other things, that on October 6, 2018,
                                                                                    contents of
 issued a search warrant authorizing members of the prosecuti on team to review the

 three encrypte d email accounts (the "Encrypt ed Accounts ").        The Encrypte d Accounts were

                                                                                           obtained
 identified in the Schulte Cell Documen ts, as referenced above. In addition, photogra phs
                                                                                      one of the
· from the CS Account of the Contraband Cellphones reflect that Schulte used at least
                                                                                              in prison.
 Encrypte d Accounts ("Encrypted Account- I") to communi cate with others while he was
                                                                                               that:
 Informat ion obtained pursuant to the October 6 search warrant reflects, ainong other things,

                a.          Encrypte d Account- I contained, among other things, communications in or

                                                                                        on behalf
 about Septemb er 2018 between· Schulte- who was pretendin g to be a third party acting
                                                                                            -l that
 of himself- and a reporter ("Report er-I"). In those communications, Schulte told Repo1ter
                                                                                             stories
 he would provide Reporter -I with "informa tion" on several topics if Reporter -I published

 pursuant to a tirnefraine dictated by Schulte. For example, Schulte stated:




                                                     5




                                                                                              JAS_021274
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 8 of 55




                      1.         "If you can consent to an embargo on disclosure of the info1mation
                                                                                                 2
for a limited time we would give you an exclusive to the information spanning several topics."

                     ii.         "We have decided to share with you an initial expose (depending on

how the first one goes with you we.will share up to 9 more) involving Russian Oligarchs business

ties and wire transfers involving hundreds of millions of dollars to [a U.S. Official and the U.S.

Official's associates]."

               b.          Using Encrypted Account-I, in or around September 2018, Schulte also,

among other things, sent Reporter- I search warrant affidavits designated pursuant to the protective

order in this case (See 17 Cr. 548 (PAC), Diet. No. 11 (the "Schulte Protective Order")),3 and at

least one document containing classified information.

               c.          Schulte also used Encrypted Account-I to communicate with another email

account (the "iCloud Account"). During one such communication in or about September 2018,

Schulte requested that the individual using the iCloud Account purchase a specific electronic

device (the "Device"). The Device is capable of transferring data from a data storage location onto

a cellphone or vice versa. Based on my review of records obtained concerning the suspected user

of the iC!oud Account, I have learned, among other things, that the user of the iCloud Account

arranged for the purchase of a piece of equipment with capabilities similar to those of the Device.

III. Evidence, Fruits, and Instrumentalities on the Discovery Laptops

       10.     Based on my training, experience, and participation in this investigation, as well as

my conversations with others, I know that individuals use Covert Partitions to hide data from


       2
               Repmter-1 "agree[ d] to an embargo" as requested by Schulte.
       3
               On May 21, 2018, the Court held a conference at which it reminded Schulte of the
terms of the Schulte Protective Order, including that materials subject to the protective order may
not be shared with third pa1ties, like reporters, who are not fovolved in his defense. Schulte
acknowledged that he understood the terms of the protective order.

                                                   6




                                                                                           JAS_021275
  Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 9 of 55




detection. I also know that individuals use electronic devices like the Device to assist in the

transfer of data from one location to another, and that Schulte would not have access to such a

Device unless it was smuggled into the MCC as contraband. I also know that the Contraband

Cellphones, including the Schulte Cellphone, could be used to transfer data to the Internet.

        11.    As a result, and in light of Schulte's actions while in prison, including that he

already sent classified information to Rep01ter- l, as well as information subject to the Schulte

Protective Order, there is probable cause to believe that the Covert Partitions of the Discovery

Laptops contain evidence, fruits, and instrumentalities of the Subject Offenses, as more fully

described in Attachment A to the proposed warrants. For example, there is probable cause to

believe that the Discovery Laptops will contain evidence of the use of the Covert Partitions to

hide data, including potentially classified information. Similarly, there is probable cause to believe

that the Covert Partitions on the Discovery Laptops will also contain evidence of communications

Schulte had over the Contraband iPhones, which-like the Pro Se Motion and the Schulte

Articles-ar e likely to contain classified information or information protected by the Schulte

Protective Order. Moreover, I submit that there is probable cause to believe that the Covert

Partitions on the Discovery Laptops will also contain evidence of potential child pornography

offenses and obstrnction of justice. In paiticular, Schnlte has made certain allegations in his Pro

Se Bail Motion with respect to the child pornography crimes with which he is charged, which

constitute evidence of the charged offenses.

        12.     Based on the foregoing, I believe the Discovery Laptops are likely to contain,

among other things, the following information:

               a.      Evidence of the creation, existence, and/or use of the Cove1t Partitions;




                                                  7




                                                                                            JAS_021276
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 10 of 55




                b.         Evidence of the identity(ies) of the user(s) of the Covert Partitions,

Encrypted Accounts, and the Contraband Cellphones, as well as other coconspirators in contact

with the Contraband Cellphones and/or Encrypted Accounts;

                c.         Evidence relating to the geolocation of the users of the Covert Partitions,

Contraband Cellphones, and/or Encrypted Accounts at times relevant to the Subject Offenses;

                d.         Evidence relating to the participation in the Subject Offenses by Schulte,

Amanat, and others using or in communication with the Encrypted Accounts and/or Contraband

Cellphones;

                e.         Evidence concerning financial institutions ·and transactions used by the

users of the Covert Partitions, Encrypted Accounts, and/or Contraband Cellphones in fintherance

of the Subject Offenses;

                f.         Communications evidencing crimes, including the Subject Offenses;

                g.         Evidence of and relating to computers or other online accounts and facilities

(such as additional email addresses) controlled or maintained by the user(s) of the Covert

Partitions, the Encrypted Accounts, and/or Contraband Cellphones; and

                h.         Passwords or other information needed to access any such computers,

accounts, or facilities.

        13.     Based on the foregoing, I believe there is probable cause to search the Discovery

Laptops for evidence of the creations, existence, and use of the Covert Paititions and to seize the

information identified in the foregoing paragraph. Because Schulte reviews his discovery in this

action using the Discovery Laptops and it is thus possible that the Cove1t Paititions may contain

privileged information, this warrant seeks authority for individuals who are not members of the

prosecution team (the "Wall Team") to review the Discovery Laptops for the Covert Partitions,



                                                     8




                                                                                               JAS_021277
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 11 of 55




or evidence of the creation, existence, and use of Covert Paititions. If the Wall Team does not

identify any Cove1t Paititions being used to store data and/or documents or evidence that such

Covert Partitions were created, the Wall Team will stop its search and return the Discovery

Laptops to the FBI and MCC. If the Wall Team does identify Covert Partitions containing data

and/or docnments or evidence that such Covert Pattitions were created, the Wall Team will review

the data and/or documents to dete1mine whether it is subject to any privilege. The Wall Team will

then turn over the remainder of the data to the FBI case agents involved in the prosecution who

would review those data and/01' documents for evidence of the Subject Offenses, as outlined above

and in Attachment A. All privileged materials and materials, including the Discovery Laptops,

not subject to seizure pursuant to this warrant will be returned to the FBI or MCC for Schulte's

use, as appropriate.

IV. Conclusiou and Ancillary Provisions

        14.    Based on the foregoing, I respectfully request the court to issue a warrant to search

and seize the items and information specified in Attachment A to this Affidavit and to the Search

and Seizure Warrant.




                                                 9




                                                                                           JAS_021278
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 12 of 55




                                                                                               ully
        15.    In light of the confidential nature of the continuing investigation, I respectf
                                                                                     e.
request that this Affidavit be maintained under seal until the Court orders otherwis


                                              ~-_
                                              Jlf
                                                  o=c2..J~L
                                                   D. DON#"LDSON
                                              Special Agent
                                              Federal Bureau of Investigation

Sworn to before me on
                                                           i I   1_1 Ii
this 16th day of October 2018                                    '




                                         ..
THE HONORABLE PAUL A. CROT,TY-,. - ~
UNITED STATES DISTRICT JUli.dE ',·,
SOUTHERN DISTRICT OF NEW Y:!)RK ·

                                                1
                                                    ii l




                                                       10




                                                                                          JAS_021279
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 13 of 55




                                          Attachment A

I.     Identification of the Discovery Laptops Be Searched
                                                                                Laptop").
       The Discovery Laptops include two laptops (the "FBI Laptop" and the "MCC
                                                                             Laptop is
       The FBI Laptop is a Black Acer laptop Aspire 1A114-31 Series. The FBI
                                                                                  New York.
currently located at the FBI's New York Field Office, 26 Federal Plaza, New York,
                                                                                   The
       The MCC Laptop is an HP EliteBook 8460p with serial number SIN MXL l 440Yl.
                                                                        York.
MCC Laptop is currently located at the MCC, 150 Park Row, New York, New

II.    Execution of the Warrant
                                                                                      in the day
       Law enforcement agents are permitted to execute the search wan-ant at any time
                                                                                    as possible   after
or night. Upon the execution of this wan-ant, notice will be provided at or as soon

the execution of the search.

III.   Items to Be Searched aud Seized

       A.      Evidence, Fruits, and Instrumentalities of the Subject Offenses
                                                                             searched to
       Pursuant to the process described below, the Discovery Laptops may be
                                                                              created or used on
determine whether any hidden storage locations (the "Covert Paititions") were

the Discovery Laptops.         The Discovery Laptops, including the Covert Partitions, may be

                                                                                  of: Title 18, United
searched for the seizure of the following evidence, fruits, and instrumentalities
                                                                                     793 (unlawful
States Code, Sections 401 (contempt of court); Title 18, United States Code, Section
                                                                             1030 (unauthorized
disclosure of classified information); Title 18, United States Code, Section
                                                                             justice), Title 18,
computer access), Title 18, United States Code, Section 1503 (obstruction of
                                                                               n facility), and
United States Code, Section 1791 (smuggling contraband into a federal detentio
                                                                                   aphy); as well as
Title 18, United States Code, Section 2252A (illegal acts related to child pornogr
                                                                              these offenses (the
conspiracies and attempts to violate these provisions and aiding and abetting

"Subjec t Offenses"):




                                                                                            JAS_021280
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 14 of 55




                a.         Evidence of the creation, existence, and/or use of Covert Paiiitions;

                b.         Evidence of the identity(ies) of the user(s) of the Covert Partitions,

encrypted email account~ (the "Encrypted Accounts"), and cellphones being used by Joshua Adam
                                                                                      other
Schulte, Omar Amanat, and others at the MCC (the "Contraband Cellphones"), as well as

coconspirators in contact with the Contraband Cellphones and/or Encrypted Accounts;

                c.         Evidence relating to the geolocation of the users of the Covert Partitions,
                                                                                              ;
the Encrypted Accounts, and/or Contraband Cellphones at times relevant to the Subject Offenses

                d.         Evidence relating to the paiiicipation in the Subject Offenses by Schulte,
                                                                                         nd
Amanat, and others using or in communication with the Encrypted Accounts and/or Contraba

Cellphones;

                e.         Evidence concerning financial institutions and transactions used by the
                                                                                             ce
users of the Covert Partitions, Encrypted Accounts, and/or Contraband Cellphones in furtheran

of the Subject Offenses;

                f.         Communications evidencing crimes, including the Subject Offenses;

                g.         Evidence of and relating to computers or other online accounts and facilities

(such as additional email addresses) controlled or maintained by the user(s) of the Covert

Paiiitions, Encrypted Accounts, and/or Contraband Cellphones; and

                h.         Passwords or other information needed to access any such computers,

accounts, or facilities.

        B.      Wall Search Procedures

        1.      The Discovery Laptops will first be reviewed by law enforcement agents and

prosecutors who are not part of the prosecution team (the "Wall Team") to identify any Covert

Patiitions or evidence of the creation, existence, or use of any Covert Partitions.



                                                     2




                                                                                               JAS_021281
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 15 of 55




       2.      If the Wall Team does not identify any Covert Partitions being used to store data
                                                                                              , the
and/or documents or evidence of the creation, existence, or use of any such Cove1t Partitions

Wall Team will stop its search and return the Discovery Laptops to the FBI or MCC.

       3.      If the Wall Team does identify Covert Partitions containing data and/or documents
                                                                                            will
or evidence of the creation, existence, or use of any such Covert Partitions, the Wall Team
                                                                                           if so,
review the data and/or documents to determine whether it is subject to any privilege, and,

segregate that data/document.

       4.      The Wall Team will then turn over the remainder of the data and/or documents to
                                                                                           ts
the FBI case agents involved in the prosecution who would review those data and/or documen

for evidence of the Subject Offenses, as outlined above.

       5.      All privileged materials and materials, including the Discovery Laptops, not
                                                                                             te.
subject to seizure pursuant to this warrant will be returned to the FBI or MCC, as appropria




                                                 3




                                                                                           JAS_021282
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 16 of 55




             ·EXHIBIT A




                                                           JAS_021283
          Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 17 of 55




  AO 106 (SDNY Rev. 01/17) Application for a.Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the



                 In the Matter of ihe Search of                                                                             J
           (B1·iefly describe the pl'Operty to be searched
            or identify the person by name and address)                      Case No. 8117 Gr. 548 (PAC)
                         Se!S Attachment A


                                  APPLlCATION FOR A SEARCH AND SEIZU.RE WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search wairnnt and $late under
 penaliy of petjury that.I have reason to believe that on the following person or properly (identify the person or describe the
 property to be searched and give ifs location}:



 located in the ___S_o_u-'-th-"e-'-r-'n_ _ District of ____...cN_ew_~_occrc.ck____ , there is now concealed (identify the
person or describe the property to be sefzet:/):
  See Attached Affidavit and its Attachment A

              The basis for the seai·ch under Fed. R Crim.. P. 4l(c) is (check one or more):
                   ill! evidence ofa crim<>;
                   ix! contraband, fruits of crime, or other items illegally possessed;
                   ill! properiy designed for use, iutended for use, or used iu committing a crime;
                   0 ·a person to be.mTested or a person wf!o is unlawfully restrained.
           The search is related to a Violation of:
                Code Section(s)                                             Offense Description(s)
         18   u.s.c. §§ 401; 793; 1030;   Contempt of court; unlawful disclosure of classified information; unauthorized computer
         1343; 1503; 1791;2252A           access; wire fraud; obstruction of justice; smuggling contraband Into prison; illegal acts
                                          related to child pornography.
           The application is based on these facts:
         See Attached Affldavit and its Attachment A

              ii' Continued on the attached sheet.
              f'lf Delayed notice of ___fil__ days (give exact ending date if more than 30 days:                   . ) is requested

                 mlcr 1" u..s.c. § 310,, tlro "''" ofwhlcl, IB   ,cl~)~.'.', )~·~~~·".~:_,                             ..._ _ _ _ _ _ __
                                                                                                      ~·v~·:·,,.,u.,..·"'

                                                                                 ,     ~jfplicant!s s"ig,tal~l~~    ,

                                                                  ---~--'-'
                                                                            Jeff(eyy 'o'avid Don8Idson, Fl;l.I .S~ecial Agent
                                                                                    1 '. , ·,- p;inted{lame. an~ tifle '

Sworn to before ine and signed in my presence.

Dat.e:
                   Io/0~~018"'
                  461®72018
                                                                                 ~J~ l/  . J,idge's sig1iif-'~-- e-------~

City and state: New York, NY                                                  The Honorable Paul A. Crotty;.U.S.D.J.
                                                                                         Printed nqine and title




                                                                                                                        JAS_021284
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 18 of 55




 UNITED STATES DISTRICT COURT·
                                                      1.8 MAG 83 77
 SOUTHERN DISTRICT OF NEW YORK

  In the Matter of the Application of the United :                TO BE FILED UNDER SEAL
  States of America for a Search Warrant for the (
  Premises Known and Described as 7 South Unit, '                 AgentAffidavit in Support of
  7 North Unit, Including the Cells Located In·:                Application for Search Warrant
  Those Units, and the Education Department's :
  Law Library on the Second Floor, ·located Jn :
  Metropolitan Co1rectiorol Center, 150 Park Row, '.
  New York, New York 10007, as well as Any:
  Closed Containers/Items Contained in the :
  Premises

 SOUTHERN DISTRICT OF NEW YORK) ss.:

        .iEFF D. DONALDSON, being duly swom, deposes and says:

I. Introduction

        A.     Affiant

        1.     I am a Special Agent of the Federa!Bureau ofI!ivestigation ("FBi") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am currently assigned

to a squad responsible for counterespionage matters and have worked in the field of

counterintelligence from 2010 to present. In the course of my duties as a Special Agent, I am

responsible fol' investigating offenses inv:olving espioroge. and related violations oflaw, including

unauthorized retention, gathering, transmitting or losing classified documents .or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in tbe

United States as a foreign agent; other national security offenses; and the maldng of false

statements. As.a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

countei'lntelligence operations, I am familiar with the tactics, methods, and techniques oflJnited

States persons who possess, or have possessed a United States Goverrnnent security clearance an.d


                                                 1




                                                                                              JAS_021285
              Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 19 of 55




          /    may choose to hanu the United States by misusing their access to classified information. I am also
,,...,·
               familiar, though my training and experience with the use of computers in criminal activity and the

               forensic aµalysis of electronically stored inf01mation.

                       2.      I make this Affidavit in supp mt of an app Iication pursl)ant to Rule 41 of the Federal

               Rules of Criminai Procedure for a second warrant to search the premises specified below (the

               "Subject Premises'') fo1' the items and infonuation described in Attachment A. This Affidavit is

               based upon my personal lmowledge; my review of documents and other evidence; my

               conversations with other law enforcement personnel; and my training, experience and advice

               received concerning the use of computers in criminal activity and the forensic analysis of

               electronically stored inf01mation ("ESI"). Because this Affidavit is being submitted for the limited

               purpose of establishing probable cause, it does not include all the facts that I have learned during

              the course of my investigation, Where the contents of documents aud the actions, statements, and

              conversations ofothers are repo1ted herein, they are rep01ted in substance and in p1;1rt, except where

              otherwise indicated.

                      B.      The Subject Premises

                      3.      The Subject Premises is particularly described as the 7 South Unit ("Unit-1"), 7

              North Unit ("Unit-2"), including the cells located in those units, and the Education Depattment's

              law librmy on the second floor (the "Law :Library," together with "Unit-1" and "Unit-2," the

              "Subject Premises") located in Metropolitan Gorrec:tiona] Cente1; 150 Pm'k Row, New York, New

              Yori, 10007.

                      C.     The Subject Offenses

                     4.      For the reasons detailed below, I 1?elieve thatthere is probable cause that the Subject

              Premises contain evidence, fruits, and instrumentalities of Title 18, United States Gode, Sections

              401 (contempt of court), 793 (unlawful disclosure of classified infmmation); 1030(uuauthorized

                                                                2




                                                                                                              JAS_021286
 Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 20 of 55




  computer ac-cess), 1343 (wire fraud), 1503 (obstrnction of justice), 1791 (smuggling contraband

  into a federal detention facility) and 2252A (illegal &cts related to child pornography); as well as

  conspiracies and attempts to violate these provisions and aiding and abetting these offenses, among

  other statutes (the "Sul:iject Offenses").

          D.      Terminology

          5.      The te1m ''computer," as used herein, is defined as set forth in 18 U.S.C.

 § 1030(e)(l).

         6.       The terms "records," "documents," and ''materials" include all information

 recorded in any form, visual or oral, and by any means, whether in.handmade fonn (includiug, but

 not limited to, writings, drawings, paintings), photographic fo1m (including, but not limited to,

 microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies) or

 e]ecttical, electronic or li1agnetic f01m (including, but not limited to, tape recordings, cassettes,

 compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-

 ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards'

 (MMCs), memory sticks, optical discs, printer buffers, smati cards, memory calculators, electronic

dialers, Bernoulli drives, or .electronic notebooks, as well as digital data files and printouts or

readouts from any magnetk, electrical or electronic stornge devicv), as well as the equipment

needed to record such information (including but not limited to cameras and video recording and

storage devices).

II.     Probable Cause and Request to Search

      A. Overview

        7.       As described in further detail below, through this application, the Government

seeks a warrant to search the Subject Premises for two iPhones ofie with IMEI 358793052665161

and one with IMEI 354444064445994 (the "Contraband iPhones'); a Samsung cellphone with

                                                 3




                                                                                               JAS_021287
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 21 of 55




 IMEI number 357073084445432 and/or Serial Number R58J61 Q0JCD (the "Schulte Cellphone,"

 togeth,;r with the Contraband ff')10nes, the "Contraband Cellphones"); and copies of certain
                                                                     1
 doc.uments written by Joshua Adam Schulte (the "Schulte Documents"). Schulte-wh o has been

 indicted for, among other things, possession of child pornography and unlawful disclosure of

 classified inf01mation -and another iiJ,Jnate, Omar Atnartat-Wh o was convicted at trial ofvarious

 fonns of fraud, including securities fraud-have been llsing the Contraband Cellphones that were

 smuggled into the MCC to, among other things, fabricate evidence and disseminate information

 that is either protected by a COUlt"entered protective order or that is classified.

     B. Background on Amanat and Schulte's Detention at the MCC

          8.    Based on my training and experience, my participation in this investigation, and

 my conversations with other!aw enforcement agents and others, and my review ofrep01ts prepared

. by others, inclnding other FBI agents, I have learned, among other things, that:

                a.      Between in or about 2012 and November 2016, Schulte was employed by

the Central Intelligence Agency (the ''CIA").

                b.      At the, CIA, Schnlte wo;ked at a specific group (the "CIA Groµp") that,

 among other things, developed computer applications that the CIA used to gather intelligence

abroad.

                c.      As part of his w.ork, Schulte developed specfollzed skills in, among other

things, hacldng computers and computer networks and secretly obta.ining data from computers and

computer networks,

                d,      In or about November 2016, Schulte resigned from the CIA, Prior to his

resignation, Schulte had disclosed to other CIA employees that he was angry at what he perceived



1 One   of the Contraband iPhones was seized by the MCC on or about September 26, 2018.

                                                   4




                                                                                            JAS_021288
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 22 of 55




                                                                      Schulte had had with
to be his mistreatment by CIA management in connection with a dispute

another CIA employee,
                                                                                                2017,
               e.      Beginning on or about March 7, 2017 through in or about Novem ber

                                                                   the CIA Group at which.
the website wikileaks.org ("WikiLeaks") published information from
                                                                   latgest unauthorized public
Schulte previously worked (the "Leak"). The Leak appears to be the

disclosure of CIA infu1mation in the history of the agency.
                                                                                        other
               f.      On or about Augnst.24, 2017, the FBI arrested Schulte for, among

                                                                      discovery of approximately
things, possession of child pornography, based on, in part, the FBl's
                                                                         er used by Schulte.
10,000 images of apparent child pornography on a personal desktop comput
                                                                                                 over
               g,      Sclmlte was initially released on bail on or abont Sept<,mber 15, 2017,

                                                                             ion with his violation
the Government's objection. Schulte 's bail was revoked, however, in connect
                                                                            or the Internet. Schulte's
of his bail conditions, in particular, restrictions on his use of computers
                                                                            for anonymous browsing
actions inpluded, among other things, using an online network that allows
                                                                        December 14, 2017.
of the Internet. Schulte has been detaip.ed atthe MCC since on or about

               h.      On or about Jm1e   rn, 2018, the Government filed a superseding indictment
                                                                       , also charged Schulte with
that, in addition to containing the original child pornography charges
                                                                   Sections 793 and 1030, in
violations of, among other statutes, Title 18, United States Code,

connection with the Leak
                                                                                                ts
               i.      The Government has prodrtced to Schulte certain search warran t affidavi

                                                                          entered by the Court on
(the "Schulte Sea1'ch Warrant Affidavits") pursuant to a protective order
                                                                       the terms of the protective
or about September 18, 2017 (the "Schulte Protective Order"). Based on
                                                                    the Schulte Search Wlll'J;ant
oi'der, Schulte and his defense team were not permitted to disclose




                                                  5




                                                                                              JAS_021289
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 23 of 55




                                                                           the preparation of
Affidavits or the information containe d in them to anyone not involved in

Schulte' s defense.
                                                                                               my
         9.      Based ?n my training and experience, my participa tion io this iovestigation,

                                                                          tions with other law
review of reports and other documents prepared by others, and my cpnversa
                                                                               iovestigatfon aud
enforcem ent agents and others, includin g an FBI agent involved in an earlier

prosecut ion of Amanat, I have learned, among other thiogs, that:

                 a.   · Oll or.about July 13, 2016, the Govemm ent filed a supersed ing iodictment

                                                                                    abetting investm ent
ch_argiog Amanat with wire fraud, conspiracy to colilll\it wite fraud, aidiog and

advisor fraud, and conspiracy to commit securities fraud.

                 b.     Amanat was arrested that day and released on bail on or aboutJu ly 22, 2016..

                 c.     On or about Decemb er 26, 2017, Amanat was c0nviGted on all counts after

a jury trial before the Honorable Paµ! G. Gardephe.

                 d.    Amanat has been detained at the MCC smce on or about Decemb er 26,

2017.

                 e.    Amanat is cuITently scheduled to be sentenc.ed on or about Octa ber 18, 2018

                                                                                    counsel for Arnanat
although that sentencing date may be adjourned because ofreques ts by defense
                                                                               was also convicted
and his co~defendant, Ka!ei!Is aza Tuzman , for a.Fatica hearing. Isaza Tuzman

on or about Decemb er 26, 2017 and is currently-on bail pending sentencmg.

                 f.    Amanat 's brother and co-defendant, Irfan Amanat, is schedule d to proceed

to trial before Judge Gardephe on October 22, 2018, on charges         of wire fraud, conspiracy to
                                                                               cy to commit
cp1Umit wire fraud, aiding and abetting investment advisor fraud, and conspira

securities fi:aqd.




                                                  6




                                                                                                JAS_021290
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 24 of 55




                                                                                             my
        10.     Based on my training and experience, my participation in this investigation,
                                                                          of repoits and
conversations with other law enforcement agents and others, and my review

recorded telephone conversations, 1 have learned, among other things, that: ·
                                                                                                   2
                a.     Schulte and Amanat are cellmates at the MCC, and are housed in Unit-1.
                                                                            3
                b.     During recorded telephone conversations from the MCC, Schulte has

                                                                              a repmt that will
stated that he and Amanat are friends and that Schulte is helping Amanat with

help to prove Amanat' s alleged innocence.
                                                                             Classified
    C. Schulte's Violation of the Schulte Protective Order and Disclosure of
    Information While at the MCC

        11.     Based on my training and experience, my conversations with other Jawenforcement
                                                                                    and recorded
agents and others, my participation in this investigation, and my review of reports

conversations, I have learned, -among other'things, that:

                a.     In or about April 2018, in recorded calls from the MCC, Schulte discussed

                                                                                    case. Schulte also
with members of his family his desire to talk to members of the media about his
                                                                                    discussed his case
indicated that he had written several documents, which he called "articles," that
                                                                                  appears from the
(the "Schulte Articles ') and which he wanted to be disseminated to the media. It
                                                                               or more members
calls that at least some of the Schulte Articles may have been provided to one

of the media,

                b.     In or about April 2018, ip. a recorded call from the MCC, Schulte spoke with

an :individual who appeared to   be a member of the media.    During the call, Schulte disoussed the

                                                                          why he felt that
information contained i!1 one of the Schulte Search Watnnt Affidavits and


                                                                                         officials may
2
  I understand that based on some of the conduct described in 1:his Affidavit, MCC
                                          so that he is no longer Amanat' s .c!'lh.nate.
move Schulte to another part o:f the MCC
3 All conversations or documents referenced in this Affidav it am described .in substance and in

part.

                                                  7




                                                                                               JAS_021291
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 25 of 55




                                                     ation he was discussing was classified,
information was inaccurate. When asked if the inform
                                                          was protected by the "protective order."
Schulte responded that it was not classified, but that it
                                                        found in one of the Schulte Search
Nevertheless, Schulte continued to disclose information

Warrant Affidavits.

                         On or about May 15, 2018, the Washington Post and the
                                                                               New York Times.
                  c.

                                                               ted that their repmt ers had leamed of
publis hed articles about Sc]mlte's case, in which they indi.ca
                                                            Warrant Affidavits.
information contained in at least one of the Schulte Search
                                                                                t, the Court held a
                  d.       On or about May 21, 2018, at the Government's reques

                                                                 tive Order.   Durin g the hearing, the
conf'erence to address Schul te's violation ofthe Schulte Protec
                                                          ed recordings of calls Schulte had
 Government noted, among other things, that it had 1·eview

participated in from the MCC.
                                                                            the superneding
                  e.       On or about June 20, 2018, at his atrnigoment on

                                                        motio n to the Court (the "Pro Se Bail
indictment, Schulte submitted a handwritten pro se bail

Motion," .:together with the Scllulre ~sl0 s, too "g@kulto
                                                             Doeu m~).
                                                                          4      r.,~0
                                                                                  the Government
                  f.     'The day after Schulte submitted the Pro Se Bail Motion,

                                                         was undergoing a review by the CIA to
infonn ed Schulte'.s counsel thaf the Pro Se Bail Motion

 detemrine whether it contained classified information.
                                                                                   counsel about the
                  g.       It appears that after the Govermnent informed Sohulte's

                                                              Motio n to an attorn    ey and his parents,
 classification review, Schulte may have sent the.Pro Se Bail
                                                                                         te Articles, and
                  h.       The CIA has review ed the Pro Se Bail Motio n and the Schul

                                                           one of the Schul te Articles contain
 has detennm,ed that the. Pr.o Se Bail Motion and ~t least

 classified information.



     The Schulte Documents are y;ore particularlY, described
                                                             in Attachment A<"   0\   11tl (n c. !ui .~
                                                                                                      ·
 4


     avi fy   t-he.    >ch u/fe. JI rfic k.f.                        ·                                      ;5-:i



                                                                                                 JAS_021292
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 26 of 55




   D. Anianat's Fabrication of Evidence During liis Trial
                                                                       in this investigation, and
          1?,.   Based on my training and experience, my patticipation

                                                       others        , including an FBI agent involved
my conversations with other law enforcement agents and
                                                       have learned, among other things, the
in a, prior investigation and prosecution of Amanat, I

following:
                                                                                  g other things,
                 a.          During his trial, Aman at sough t to introduce, amon_

                                                                   four ofwhich were admitted initially
approximately five emails (the "Ama natFab ricate dEma ils"),

several in redacted foim.
                                                                                         of the jmy as
                 b.          In response, during two hearings held outside the presen ce
                                                           submitted evidence showi ng that the
well as in a rebuttal case before the jury, the Govem ment
                                                            ing, am9ng other things:
Aman at Fabricated Emails .had been faked by Amanat, includ
                                                                                            ing time
                        i.          Evidence of discrepancies in header information, includ

                                                                other emails introduced at trial.
stamps as.sociiated with the Aman at Fabricated Emails and
                                                                                          s were not
                       ii.          Evidence that certain of the Amanat Fabric ated Email

                                                       used by the purpo1ted recipients of the
found in certain email accounts or on electronic media

emails.
                                                                                              istent with
                      iii.          Evidence that the Aman atFabr ioated Emails were incons

                                                     involving Aman at.
other contemporaneous and inculpatmy connnunications
                                                                                          r and co-
                      iv.           An email communication between Aman at and his brothe

                                                         from a certain email acconnt.
defendant, Irfan Amanat, concerning how to delete emails
                                                                                            assign ed
                       v.           Exper t testimQny from an experienced FBI Special Agent

                                                              Emails were fake and/or were not sent on
to a cyber squad that four of the five Amanat Fabric ated

the date and time on which they appeared tu have been sent.
                                                                                      counts.
                 c.          As noted above, An1anat was convicted by the jury of all
                                                      9




                                                                                                    JAS_021293
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 27 of 55




                                                   hones Smuggled into the MCC
     E. Schulte and Ama nat Arra nge to have Cellp
                                                                 at the MCC who was housed in
        13.     I have participated in an interview of an inmate

                                                        "CS").5 During that interview, the CS reported
 Unit" 1 withA mana t and Schulte until recently (the

 that, among other things:
                                                                          by Ama nat to store and
                a.      For the past several months, the CS has been paid

 charge the Contrab.and Cellphones.
                                                                     the MCC and protected
                b.      The Contraband Cellphones were smuggled into

                                                        facility, inmates, and correctional officers.
 from detection through a network of visitors to the
                                                                       chargiri_g the Conttaban,d
                c.      For a time, the CS was tasked with storiog and

                                                     d, the CS also knew the passwords for the
 Cellphones io the CS'S cell. Duriog that time-perio

 devices.
                                                                        r want ed the CS to know
                cL      At some point, Schulte decided that he no longe

 the password for the Schulte Cellphone orto .store
                                                      it. Since aroU11d that time, the Schulte Cellphone

 has been stored in other inmates' cells.
                                                                           certain security protocols
                 e.     Schulte told the CS that Schulte had iniplemente_d

                                                      ing the cellphone's uniqu e device identifier
 with respect to the Schulte Cellphone, such as chang
                                                  on the Schulte Cellphone woul d be deleted if
 and enabling a fU11ction by whic h all the data
                                                     .
 someone other than Schulte tried to access the phone
                                                                               the   CS wonldregularly
                 f.     PriDTto Schu lte's retrieva1 of the Schulte Cellphone,

                                                 s involving the Contraband Ce!lpho11es. The CS
 take screehshots of messages and recorded video



                                                     cldng charges, and is cooperating in the hope
 5 The CS is facing immigration and narcotics traffi
                                                       immigration benefits. As described in this
 of receiving a mQTe lenient sentence ancl potentially
                                                    partly corroborated by, among other thiogs, a
 ,Affidavit, the CS's information has been at least
 seizure of at least one coiitJ:aband cellphone.
                                                   10




                                                                                                 JAS_021294
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 28 of 55




                                                                    created (the "CS Account").
                                  hots in an email accowrt the CS
subsequently stored those screerts
                                                                  and Am anat, the CS understood
                                 CS' s conversations with Schulte
Based on these messages and the

 that, among other things:
                                                                                                        in
                                                                      g the Contraband Ce)Jphones
                         i.       Schulte and Amanat were usin
                                                                                              s sentencing
                                                            t would be submitted to Am ana t'
 connection with the    creation of some sort ofre por ttha
                                                                           were allegedly real.
                                     that the Amanat Fabricated Emails
 judge (Judge Gardephe) to show
                                                                       ication over at leas t one of the
                     ii.         The CS also recalled a commun
                                                                                   dLeaks for the Leak.
             Cellphones   rela ting to "Va  ult 7," which is the narne used by Wi\
  Contraband
                                                                                                 traband
                                                            ussed their nee d to have the Con
               g.        Amanat and Schulte also disc
                                                                              rary.
                                        accessed discovery at the Law Lib
 Cellphones with them when they
                                                                                                           ount,
                                                                     sented to the search of the CS Acc
                  h.         During the interview, the CS con
                                                                                sword for it.
                                           of the CS Account, but also the pas
  and provided not only the name
                                                                                        versations with other
                     Bas  ed  on    my    par  tici pati on in thls investigation, con
            14.
                                                                                during the investigation, I have
      tici pan ts in the inve stig atio n; and my review ofrepm'l:s prepared
  par
                                    :
  learned, among other things, that
                                                                                              nected by
                                                               e floor of the MCC and are con
                   a.         Unit-1 and Unit-2 ate on the satn

  a corridor.
                                                                                                      ing with
                                                                   units are prohibited from interact
                   b.         Although inmate$ from the two
                                                                          at times, .able to meet briefly in
                                          Unit-1 and Unit-2, inmates are,
  each other in the con ido r between

  that space.
                                                                                             vered one
                                                           ber 26, 2018, MC C officials reco
                   c,      On or about on or about Septem
                                                                               t the other Contraband
              trab and iPhone s from Dni t-1. It does not appear, however, tha
   of the Con
                                   by.MC        C officials yet.
   Cellphones have bee n recovered


                                                         11




                                                                                                      JAS_021295
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 29 of 55




                                                                                            and has
                                                          traband Cellphones is ongoing,
                 d.    The search for the other Con
                                                                                  ulte and Amanat's
                                              tiple cells in Unit-1, including Sch
included,   among other things, searchiog mul
                                     r cell.
cell, and cells in proximity to thei
                                                                              the Contraband
            dence   of  Sch ulle's  and   Am  anat's Illegal Activity Using
    F. Evi
  , Cellphones
                                                                                    investigation,
                                                  Account, my pa1ticipation in this
        15.    Bas ed on my review of the ·cs
                                                                   my review of reports prepared
                                   pants in the investigation, and
 conversations wit h other partici
                                           ned, among other things, that;
 dtJring the investigation, I have lear
                                                                                                        luditJg
                                                                   imately 450 electronic files (inc
                   a,      The CS Acc01mt contalns approx
                                                                                    ude, among other things,
              pho  togr aphs) of  the Con   trab and Cellphones. These files incl
 videos  and
                                                                                lphones and screen.shots (or
                                         Amanat using the Contraband Cel
 video recordings of Schulte and
                                                                              and Cellphones in cmmection
                                        ived and/or sent using the Contrab
 images) of co!ll1llunications rece
                                                                                            nation ofinaterials
                's  and  Am  ana t's inte nde d fabr ication of evidence and/or dissemi
 wit h Schclte
                                                                                 the Schulte Docwnents.
          ed by the   Protective  Ord er  or tha t appear classified, including
 protect
                                                                                                        the CS
                                                                 taken from videos retrieved from
                    b.      Below are several still images
                                                                                   nes in the MC C:
                                            anat using the Contrab;md Cellpho
  Account that show Schulte and Am
                                               Video 1 (lmage 1)




                                                        12




                                                                                                     JAS_021296
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 30 of 55




                                 13




                                                           JAS_021297
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 31 of 55




                          Video 2 (Image 1)




                           Video ·2 (Image 2)




                                   14
                                              i




                                                           JAS_021298
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 32 of 55




                                                                                              g
                                                          ount reflecting communications usin
                c.      Bel ow are images from the CS Acc

the Contraband Cellphones:
                                                                          Contraband Cellphones appears
                       i. ·        The image below from one of the
                                                                                    emails from Am ana t' s
      a draf t repo rt prep ared by Sch ulte and Atnanat rela ted to the fabricated
to be

trial.




                                                      .   --       ,.


                                             ~¢1>.~tt·i11.TJ11ited s.tatesv~.
                                             •·
                                                  1

                                           I~a~''lliz1J111n, et 11I. l~ Cr, t~
                                  ·~(;i)>f:()r Oniar'Amanat l/2WZ018 ·.
                                                  By: Joshµli.Schulte


                                                          I: Introdu.ci:ion
                                                              own consi:iltj~_g-
                              4~m. the founder and CEO Of my·direc
                              :;fitin_.. I was coriiactedand hiredtly·h}' On1.iT. ·
                              :,~~ ~t _to provi~e-an eXpertrep
                                                                            ort itl --~tj--~~#c~"9f ·;
                              •.yijJte!\  Sta\e    s v. Kale  il Isaza   Tuzm a~, dnk J5 Cri ·
                              J'~"(rGO); Jwa s retained postNsu~Pi          eraic(l)n If.19/18 ..•..
                              -,4iurt9.-,c,9.,;iiierns_ CJ( un~I  !,al _aµd      c:iotJ(b:e_h~\1~P.i- ·,
                                                                                          rt .
                                   ..~fiiilfpfthe.FBJ. P,rrtlcularly, the e~pc
                                       ·     .~fJP"lI)eCnpua,                          ·




                                                                        15




                                                                                                           JAS_021299
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 33 of 55




                     ii.              The image below from one of the Contraband Cellphones appears

to be an email describing an excerpt froni one of the Schulte Articles:



      r
       I




                   r.>l.. ••·.•··.   w~J;,ilriti.r~ltWr91;1g~~
                   ; :, Ffll ret4feil t~l;rnll~lv.iii,fo•·
                   t!•.•.l •·~i;rt;;s;r···i 9aNffe~i~~fht
                      ; : .fte1;!.'Jprn ill
                                         J¢




                                                          16




                                                                                            JAS_021300
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 34 of 55




                               The hnage below is a screenshot of wha
                                                                         t appears to be an email sent
                    iii
                                                                              il service base d abroad,
     one of the Con trab and Cell phon es. "Protonmail" is an encrypted ema
over
                                                                                  rmation contained in
                                       df' appears to be a reference to the info
and the file "Schulte_Ha ..._No tes.p

the Pro Se Bail Motion.




                                                   17




                                                                                               JAS_021301
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 35 of 55




                   iv.       The image below is a screenshot of one of the Contr~band

Cellphone~ that depicts. certain applications that have been downloaded to the phone, including·

"Secure Delete" and "!Shredder":




                                               18




                                                                                        JAS_021302
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 36 of 55




                                     rch              ofE SI
    G. Probable Cause Justifying Sea
                                                                                                      , I kno w that
                                                                  d on my training and experience
         16.      Bas ed oJi the foregoing, and base
                                                                                  lphones to, among other things,
                                            or are usin g) the Contraband Cel
Am ana t and Schulte have use d (
                                                                                                er, Hke individuals
                  nts   and   com    mun   icat e   wit h  others outside the MCC. Moreov
create docume
                                                                                         ject Offenses stor e teco rds
         d in anY, othe   r kind  of   acti vity ,  individuals who eng age in the Sub
engage
                                                                                         that activity on electronic
                                                   to pers ons involved with them in
relating to their illegal activity and
                                                                                       , for example logs of online
                                                lphones. Such records can include
devices suc h as, the Contraband Cel
                                                                                                    co-conspirators,
                         ons pira  tors ;   ema   il  omr  espo ndence; contact infor.tnation of
"ch ats" with co-c
                                                                                              messaging aud soc ial
             tele pho   ne  num   bers  ,  ema   il  add resses, and identifiers for instant
irtcluclirtg
                                                                                               uding ban k account
                unts  ;  stol  en   fina  ncia l    and   personal identification data, incl
m~dial     acco
                                                                                     numbers, and social security
                                             and names, addresses, tele pho ne
numbers, credit card numbers,
                                                                                         usin g stolen financial and
                                                 /or records of illegal transactions
 numbers of other individuals; and
                                                                                                   e such records in
                  tific atio n  data  . Indi vidu    als eng  aged in criminal activity often stor
 pers ona l iden
                                                                                            inform,ation; (2) kee p a
             amo  ng    othe r thin  gs,   (1) kee    p track of co-conspirators' contact
 order to,
                                                                                      unting of illegal pro cee ds fat
                                              future reference; (3) kee p au acco
 reco rd of illegal transactions for
                                                                                    onspirators; and (4) store stolen
                                              dividing those proceeds with co-c
 purposes of, arnong other things,

 data for future exploitation.
                                                                                          . Cellphones
                                                         e to believe that the Contraband
           17.     As a result, ther e is prob,;ble caus

                                         ng:
  contain some or all of the followi
                                                                                                          l as .
                                                                        the Contraband Cellphones, as wel
                    a.       The pho ne numbers associated with
                                                                              mis sed ot unanswere.d calls
                                           bers of incoming and outgoing, and
  call log infom1ation of pho ne num
                                               nes;
  to and from the Contraband Celipho
                                                                   ed on the Contraband Cellpho            nes or its
                    b.       Address hoo ks and contact lfsts stor

  mem ory card(s);
                                                           19




                                                                                                           JAS_021303
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 37 of 55




                                                                , related to the Subject       Offenses;
                 c.      Voicemail messages, opened or unopened
                                                                    ion of the owner(s) or tiser(s) of
                 d.      Evidence concerning tbe identity 01· locat

the Contraband Cellphones;
                                                                r location of the inclividual(s)
                 e.      Evidence concerning tbe identity and/o

                                               Offenses;
involved in the commission of the Subject
                                                              concerning, participants in or
                  f.     Evidence of communications among, or

                                                Offenses;
witnesses to the commission of the Subject
                                                                witnesses to the commission of
                  g. Contact iufonnatiou of co-conspirators and
                                                                                     for instant
                                          numbers, email addresses, and identifiei's
the Subject Offenses, including telephone

 messaging and social media accounts;
                                                                Messaging Service") messages,
                 · h.     Text; data, "chats," MMS ("Multimedia
                                                                                   ages, any
                                            , FaceTime messages, and e-llU!il mess
 SMS ("Short Message Service") messages
                                                                                  associated
                                          digital photographs and videos, and any
 attachmentsc to those messages, such as
                                         Dr e~mail address from which the
                                                                           message was sent,
 information, such as the phon e num ber

 pe1taining to the Subject Offenses;
                                                                       the Subject Offenses;
                  i.      Digital photographs and videos related to
                                                                           et searches conducted on the
                  j.      Browsing history, websites visited, and intem

                                           ect Offenses.
 Contraband Cellphones related to the Subj
                                                              k110w that, where computers are used
         18.    Base d on my tmining and experience, I also
                                                                                          mon ths or
                                               ofthe criminal activity can often be found
 in furtherance of criminal activity, evidence
                                                  true because:
 even year s after it occurred. This is typically
                                                              for years at little or no cost and users thus
         •     Electronic fiks can he. stored on a hard drive
                                                             be useful to consult in the future.
               have little incentive to delete data that may




                                                     20




                                                                                                  JAS_021304
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 38 of 55




                                                                                                                   ths
                                                           data, the data can often be reco vere d mon
         •    Eve n when a user do.es choose to delete                                                      a  hom    e
                                                         nsic tools. Whe n a file is "del eted '' on
               or year s later with the appropriate fore                                                   rema    ins
                                                        does not actually disappear, buti nsfe ad
               computer, the data coutained in the file                                                          ot b~
                                                             it is overwritten by new data that cann
               on the hard drive, in "slac k space," until                                          on the  Inter  net
                                                        larly, files that have been Viewed
               stored elsewhere on the computer. Simi                                          he,"  whic  h  is  only
                                                            y Inte met directory or "cac
               are generally downloaded into a temporar                                                           rnet
                                                 up and  is  replaced with more recently view ed Inte
               overwritten as the "cac he" fills                                       elec tron ic stora ge   med   ia
                                                           a hard drive or other
               pages. Thus, the ability to retrieve from                         than    on   a parti cula  r  user  's
                                                              ted or view ed
               depends less on whe n the file was crea                                    com   pute r        habi  ts.
                                             stotage        capacity,         and
               operating        system,
                                                                                                         files from
                                                       puters, _the user will typically transfer
          • In the event that a user changes com                          lose  data .  In  addi tion,  user  s-often
                                                          so as not    to
               the old computer to th<> new compute1\                                                            flash
                                                          ic storage med ia such as thumb drives,
               keep backups of their data on electron
                                                         hard drives.
               memo1y cards, CD-ROMs, or portable.
                                                                    it there is probable caus e to believe that
           19.     Base d on the foregoing, I respectfully subm
                                                                                                  criminal activity
                                             Subject Offenses, and that evidence of this
 Schulte and Amanat are engaged in the
                                              ises and on the Contraband Cellphones.
 is likel y to be found in the Subject Prem

 III. Procedures for Searching ESI

     A. Execution ofWan-aut for ESI
                                                                 2)(B) pmvides that a waw ant to sear ch
           20.       Federal Rule of Criminal Proc edm e 4 l(e)(
                                                                                             seizure or
                                                      me of electronic storage med ia or the
 for and     seiz e property "ma y authorize the seiz
                                                                                        Rule 41, this
                                             on ... for later revi ew." Consistent with
 copying of electronically stored infonr:tati
                                                                                     ia and transpo1t
                                              any computer devices and storage med
 application requests authorization to seize
                                                                                             ssary for a Ullmber
                                                 facility forr<>view. This is typically nece
 them to an appropriate law enfomement

 of reasons:
                                                                                                           actical
                                                           devices .and storage med ia is often impr
             •   First, the volume. of data on computer                                  ch loca tion.
                                                             in its entirety at the sear
                 for law etrl'orcement petSoilllel to review
                                                                                                                  l
                                                                rly vulnerable to inadvertent or intentiona
                 Second, because computer data is pruticula                                                 rolle d
                                                            devices are ideally exam ined in a cont
             e
                 modification 01· destruction, computer                                                  l, using
                                                           ent laboratory, whe re train ed persoooe
                 environment, such as a law enforcem                                           ia.  that  can be
                                                            nsic copy of the storage med
                 specialized software, can mak e a fore                                       g data  .
                                                            does not change the underlyin
                 si1bseqnently reviewed in a man ner that

                                                           21




                                                                                                             JAS_021305
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 39 of 55




                                                                                                   y that it
                                                        puter hardware and software in use toda
        •       Third, there are so many types of com                                             uals and
                                                       ch site all of the necessary technical man
                can be impossible to bring to the sear                                     ly  acce ss  the
                                                        nt potentially required to safe
                specialized personnel and equipme
                underlying computer data.
                                                                                                 ccim_puter
                                                        and prol011g recovery of data from a
         •      Fourth, man y factors can complicate                                              or other
                                                           mon use of passwords, encryption,
                device; including the increasingly com                                            r, whi ch
                                                         protect or conceal data on the compute
                features or configurations designed to                                        and resolve.
                                                       urces for forensic personnel to detect
                often truce considerable time and reso

      B. Review ofE SI
                                                                                                    copies,
                                                             and/or the creation of forensic image
         21.       Following seizure of any cellphones
                                                                                       officers and agents,
                                             include, in addition to law enforcement
 law enforcement personnel (who may
                                                                                         the governmi,nt in
                                              support staff, agency personnel assisting
 attorneys for the government, attorney
                                                                                       will review the ESI
      inve stiga tion , and outs ide tech nica l experts und er government control)
 this
                                             onsive to the wa1Tant.
 contained therein for information resp
                                                            ent personnel may use vari       ous techniques
         2.2.       In conducting this review, law enforcem
                                                                                 ject Offenses. Suc h
                                           contain evidence or fruits of the Sub
 to <let.ermine whi ch files or oth1>r ESI

 techniques may include, for example:
                                                                                                   logous to
                                                        the individual files they contain (ana
            •  surveying directories or folders and                                                  a drawer
                                                        forthe marldngs it contains and opening
               looking at the outside ofa file cabinet;
               believed to contain pertinent files);
                                                                                                  es" of such
                                                     "opening" or rnading the first few "pag
             • conducting a file-by-file review by                                 to perf orm ing  a cursory
                                                       ise contents (analogous
               files in order to determine ~eil ' prec                         e its rele.vance);
                                                          cabinet to dete nnin
               examination of each document in a file
                                                                                                       d.ata or
                                                         and possibly recovel' recently deleted
             o "scanning" storage areas to discover
                deliberately hidd en files; and
                                                                                                 ge areas to
                                                    searche,s through all electronic ·stora
             • performing .electronic keywo.rd                             rela ted  to the subj ect ruatter of
                                                       of data potentially
                determine the ex\sten.ce and location
                                 6
                the investigation ; and


                                                                                       . For one thi11g,
                                               inadequate to detect all relevant <lata
  6
   Key wor d searches alone are typically                                        imag and videos, do
                                                                                      es
                                          data, yet many types offi les, such as
  keyword searches wor k only for text                                          be information properly
                                         eover, even as to text data, there may
  not store data as seatchable text. Mor
                                                     22




                                                                                                     JAS_021306
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 40 of 55




                                                             guration files, registry data, and any
        •   reviewing metadata, syste m inio1mation, confi
                                                          by whom the computer was used.
            other infon natio n reflecting how, when, and
                                                             nable efforts to restrict their search to
        23.     Law enforcement personnel will make reaso

                                             nce specified in the watTant.             Depending on the
 data falling within the categories of evide
                                                                                                    of all
                                                   nnel may need to cond uct a complete review
 circumstances, however, law enforcement perso
                                                                                          data
                                             a to evaluate its contents and to locate all
 the ESI from seized devices or storage medi

 responsive to the wa1rant.

     C. Return ofES I
                                                                  devices are no longe r necessary
         24.     If the Government dete1mines that the electronic
                                                  es thems.elves are not subje ct to   seizure pursuant to
 to retrieve and preserve the data, and the devic
                                                                                                     st.
                                                   Governm(')nt willr etutn these item s, upon reque
 Fede ral Rule of Criminal Procedure 4l(c) , the
                                                                                                       nt
                                                       will not be returned unles s law enforceme
 Computer data that is encrypted or unreadable
                                                                                                       of
                                                   (i) an instrumentality of the offense, (ii) a fruit
 perso nnel have dete1mined that the data is not
                                                     wise unlawfully possessed, or (v) evidence of
                                                                                                      the
 the criminal activity, (iii) contraband, (iv) other

 Subj ect Offenses.




 subject to seizure but that is not captured by
                                                  akeyword search because the information does not
 contain the keywords bein g searched.
                                                    23




                                                                                                  JAS_021307
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 41 of 55




IV. Conclusion and Ancillary Provisions
                                                                        court to issue a wa1rnnt to search
        25.      Based on, the foregoing, Iresp ectfu lly request the

                                                 Attachment A to this Affidavit and to the Search
and seize the items and information specified in

and Seizure Wai-rant..
                                                                        investigation, I resFectfully
         26.      In light of the confidential nature of the continuing
                                                            until the Court orders otherwise.
request that this Affidavit be maintained under seal




                                              Special Agent
                                              Federal Bureau oflnvestigation

 Sworn to before me oil
 this -1-m rlay of October 2018
     ,;)" ✓

              /,l(fe..41:tu              : _:· ·. : ..
 nm Ho'NoRABLE PAV LA. cRo·i:rv-·'.~-
 UNITED STATES DISTRICT JUDC;'J;i, ' ' : ,
 SOUTI-IBRNDISTRICT OF NEW Y0B.·..K       '.-,.
                                    ': ~ . .       '




                                                       24




                                                                                                  JAS_021308
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 42 of 55




                                           Attachment A
                                                  es
L       Premises to be Searched-----Sub,iectPremis
                                                                                                  des
                                                    Premises") is described as follows, and inclu
        The premises to be searched (the "Subject
                                             in:
all lock ed and closed containers found there
                                                         as the 7 Sout h Unit, ?No rth Unit, including
        The Subj ect Premises is pa1ticularly described                                             nd
                                                       ation Dep aitm ent's law libraiy on the seco
        the cells located ju those units, and the Educ                   Cent er, 150 Park Row  , New
                                                    itait Correctiona1
        floor of the building, located in Metropol
        York, New York     1000 7.

II.     Execution of the Warrant
                                                       tiie the search warrant at any time in the day
         Law enforcement agents are permitted to qxec
                                                                                             ible after
                                               notice will be provided at or as soon as poss
 or night. Upon the execution of this warrant,

 the execution of the search.

 III.    Items to Be Searched and Seized
                                                           the Subject Offenses
         A.     Evidence, Fruits, and Instrumentalities of
                                                     the Subject Premises include the following
         The items to be searched and/or seized from
                                                                                             tempt of
                                                   18, Unit edSt ates Code,Sections 401 (con
 evidence;fruits, andinstrumentalities of: Title
                                                                                         information);
                                              on 793 (unlawful disclosure of classified
 court); Title 18, Unit ed States Code, Secti
                                                                                              ed States
                                               (unauthorized computer access), Title 18, Unit
 Title 18, United States Code, Section 1030
                                                                                            trnction of
                                             18, United States Code, Section 1503 (obs
 Code, Section 1343 (wire fraud), Title
                                                                                           al detention
                                              ion 1791 (smuggling contraband into a feder
 justice), Title 18, United States Code, Sect
                                                                                   ed to child
                                        Code, Section 2252 A (illegal . acts relat
 facility) and Title 18, United States
                                                                                     aiding aitd
                                           attempts to violate these provisions and
 pornography); as well as conspiracies and
                                            tes (the "Subject Offenses"):
 abetting these offenses, among other statu
                                                      7J084445432 andlor Serial Num ber
         i.      A Samsung cellphone with Il\1EI 3570

 R58J61QOJCD (the "Schulte CeJ!phone").




                                                                                              JAS_021309
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 43 of 55




                                                       2,665161 ("iPhone" 1");
        2.       An iPhone cellphone with IMEI 35879305
                                                         4445994 ("iPhone"2," together with
        3.       An iPhone cellphone with IME I 35444406

                                            "Contraband Cellphones").
iPhone" 1 and the Schulte Cellphone, the
                                                               the Contraband Cellphones.
        4.       Evid ence pertaining to the smuggling in of
                                                            ion of, and communications with, any co"
        5.       Evidence concemiug the identity or locat

 conspirators.
                                                              spondence, or materials, in any form at
        6.     Any and all notes, documents, records, corre
                                                                                          , chat logs
                                              envelopes, letters, papers, e"mail messages
 and med ium (including, but not limit ed to,
                                                                                        writt en
                                              files and web cache information, and hand
 and electronic messages, other digital d.ata
                                                                                  of classified
                                           retention, gathering, and transmission
 notes), pe1taining to the unauthorized
                                                                                                  ments or
                                                zed remo val and rete.ntion of classified docu
 docu men ts or materials, and the unau thori
                                                                                             ns:
                                               s bear ing the following titles or descriptio
 materials, artd, inparti cular , the document
                                                                      petit jon fur redrnss of grievances"
                  a.      Article 1: "Pre sump tion oflnn ocen ce: A
                                                                     loss of citizenship"
                 b.       Article 2: "Pre sump tion oflnn ocen ce: A
                                                                      you wan t to play a gam e"
                 c.       Article 3: "Pre sump tion oflnn ocen ce: Do
                                                                       nJion is notp unis lune nt"
                 d.       Article 4: "Pre sump tion of Innocence: Dete
                                                                        cent until prov en Wea lthy"
                 e.       Article 5: "Pre sump tion ofinn ocen ce: Inno
                                                                       you afford to be accu sed? "
                  f.      Article 6: ''Pre sump tion of Innocence: Can
                                                                      prop osed solution"
                  g.      Ai:ticle 7: "Pre sump tion oflnn ocen ce: A
                                                                        ins''
                  h.      Article 8: "Pre sump tion ofinn ocen ce: Orig

                  i.      Attic le 9: " •.. unalienable Rights, tfo1.t
                                                                       amo ng these   are Life, Liberty and
 the purs nit of Happ iness ''




                                                     2




                                                                                                  JAS_021310
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 44 of 55




               ~~n .!etffifilent elated an-o
                                            r about .fmre '/, 201/lai'iatlt!ed              ''lh,it'(_ ~"q
                           u tti, 17 r.
                                                       Contraband Cellphones, including:
       7.      Evidence of the SuQiect Offenses on the
                                                                 traband Cellphones, as well as
               a.    The phone numbers associated with the Con
                                                                                     swer   ed calls
                                           incoming and outgoing, and missed or unan
call log information of phone numbers of

to and from the Contraband Cellphones;
                                                                 the   Contraband Cellphones or jts
               b.      Address books and contact lists stored on

memory card(s);
                                                                 , telated to the Subject Offenses;
                c.     Voicemail messages, openecl cir nnopened
                                                                tion of tbe owner(s) ot user(s) of
                d.     Evidence concerning the identity or loca

the Contraband Cellphones;
                                                            or location of the individual(s)
                e.     Evidence concerning the identity and/

                                           Offenses;
 involved in the commission of the Subject
                                                         or concerning, pruticipants in or
               · f.    Evidence of communjcations among,

                                       ect Offenses;
witnesses to the commission of the Subj
                                                                witnesses to tb,e commission of
                g.    Contact infmmation of co-conspirators aud
                                                                                    s for instant
                                           numbers, email addresses, and identifier
 the Subject Offenses, including telephone

 messaging .and social media accounts;
                                                                Messaging Service") messages,
                h.    Text, data, ''chats," MMS ("Multimedia
                                                                                    ages, any
                                             ·, FaceTime messages, and e-mail mess
 SMS ("Short Message Service") 1neBsages
                                                                                    associated
                                            digital photographs and videos, and any
 attachments to those messages, such as
                                                                                sage was sent,
                                           or e-mail address from which the mes
 information, such as the phone number

 pertaining to the Subject Offenses;
                                                                    the Subject Offenses;
                 i.     Digital photographs and videos related to
                                                  3




                                                                                             JAS_021311
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 45 of 55




                                                                       net searches. cond ucted on the
                j.      Brow sing history, websites visited, and inter

                                                  Offenses.
Cont raban d Cellphones relat ed to the Subject
                                                            raband Cellphones, the perso nnel will
        8.      Iflaw enforcement perso nnel seize the Cont
                                                                                              date of
                                                nt of time, not to exce ed 60 days from the
searc h the device with in a reaso nable amou
                                                                                             d that a
                                               searc h has been conducted, it is deter mine
exec ution of the warrant. If, after such a
                                                                                            retain the
                                              in paragraphs 2 and 3, the Gove rnme nt will
comp uter or devic e contains any data listed
                                                                                            nece ssary
                                               the. computer(s) or device(s) are no long er
comp uter or device. If it is determined that
                                                                                                      Rule
                                                    are not subje ct to seizu re pursu ant to FedBral
to retrie ve and prese rve the. data, and the items
                                                                                                     nable
                                                 and/or equip ment will be retm ned with in a reaso
of Crim inal Procedure 41 (b), such mate rials
                                                                                              from
                                                ment shall be retur ned no later than 60 days
time. In any event, such materials and/or equip
                                               application is made to the Court.
the exec ution of this warrant, unless further
                                                            d Infor       mation
        B.       Search and Seizure of Electronically Store
                                                                                                          s
                                                          Subj ect Prem ises also include any cellphone
         The items to be searched and seized from the
                                                                                                forth in
                                              information falling with in the categories set
 that may conta in any electronically store d
                                                                                                  lapto p
                                               including, but not limit ed to, desktop and
 Secti on III.A of this Aitachrnent above,
                                                                                                  digital
                                                 s, perso nal digital assistants, smru t phon es,
 comp uters , disk drives, moderns, thum b drive
                                                                                     ises also
                                        searc hed and seize d from the Subj ect Prem
 cameras, and scanners. The items to be

 include:
                                                             data store d on any seize d or copie d
         1.      Any items· or records need ed to access the
                                                                                                      ption
                                                   but not limit ed to any phys ical keys , encry
 comp uter devices or storage media, including
                                                                                                    lnation.
                                                 ords, priva te encry ption keys, or simil ar infor
 devices; or records oflog in credentials, passw




                                                     4




                                                                                                   JAS_021312
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 46 of 55




                                                                          nation of the computer
        2.      Any items or records that may facilitate a forensic exami

                                                    software manuals or other infmm ation
devices or storage media, inoluding any hardware or
                                                                ter devices or storage media.
concerning the configuration of the s,;ized or copied compu
                                                                                    l over, or ownership of
        3.      Any evidence concerning the persons with access to, contro

the seized or copied computer devices or storage media .

        C.      Review ofESI
                                                             e media and/or the creation of
        Following seizure of any computer devices and storag
                                                          ing, in addition to law enforcement
forensic image copies, law enforcement person nel (iuclud
                                                            and the      status of the investigation and
officers and agents, and depending on the nature of the ESI
                                                           ey suppo1t staff, agency personnel
relate d proceedings, attorneys for the government; attorn
                                                           e technical experts under government
assisting the government in this luvestigatiou, and outsid
                                                                n for information responsive to the.
 coi1ttol) ,Eire authorized to review tlie ESI contained therei

warrant.
                                                             may use various techniques,
        In conducting this review, law enforcement personnel

includ lug but not limited to:
                                                                           they contain (analogous to
        •    surveying various file "directories" and the individual files
                                                                                   ns and opening a drawe r
             looldng at the outside of a file cabinet for the markings it contai

             believed to contain pe1tinentfiles);
                                                                        files in order to dete11nine
        •    opening or cursorily reading the first few "pages" of such

             thefr precise contents;
                                                                                   ly deleted files;
        •    scanning storage areas to discover and possibly recover recent

        •    scanning storage areas for deliberately hidden files;




                                                 ' 5




                                                                                                       JAS_021313
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 47 of 55




                                                                      e areas to determine whether
     •   performing key word searches through all electronic storag
                                                                         that are intimately relate d
         occurrences of language contained in such storage areas exist

         to the subject matter of the investigation; ~nd
                                                                    dology to search only for
     •   making reasonable efforts to utilize computer search metho
                                                                 ation within the categories
         files, documents, or other electronically stored inform

         identified in this Attachment.




                                               6




                                                                                            JAS_021314
         Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 48 of 55




AO 93 (~DN);' Rev. 01/17) Search and Sehure Warrant



                                           UNITED STATES DISTRICT COU RT
                                                                          for the
                                                               Soufuem District ofNew York

                 In fue Matter of fue Search of                                      )
                                                                                     )
                                                                                                   ]_8 M
            (Briefly describe the property to be searched
             01• identf.fy the person by name and address)                           )        Case No. S117 Cr. 548 (PAC)
                                                                                     )
                          See Attachment A                                           )
                                                                                     )

                                                   SEARCH AND SEIZURE WARRANT
To:        Auy authorized law enforcement officer
                                                                           for the gove1nment requests the search
        An application by a federai law enforcement officer or an attotney
                                                          Souther n         District of            New York
offue following person or property located .in the
                                                                      its location):
(identify the person or describe the propetty to be searched and give

 See Attachment A
                                                                             d to conceal (identify the pefwn or describe the prope,·ty
           The person or property to be searched, described above, is believe
to he seized):
 See Attachmen_t A

                                                                                                                   :
          The search and seizure are related to violation(s) of (insert statut/J1y citations)
                                                                                                                                               rized computer access), 1343
                                                                       793 (unlawful disclosure of class!fled lnfonna,Uon); 1030 (1,mauthp
 TIiie 18, Uriitf!!d States Code, Sections 401 {contempt of court),                a fa~eral det?ltion facility} ani;j 2252A (illegal acts related to child pornography}
                                                                            d into
 (wi~e fraud), 15!l3 (ol:!slruction of jusllcE!), 1791 (smuf:mling cpntraban
                                                                                                               le cause to search and seize the person or
           I find that fue affidavit(s), or any recorded testimony, establish probab
property.                                               ·
                                                                                                                                       October 15, 2018
           YOU ARE COMMANDED to execute tbis wanant dn 01· before
                                                                                                                                       (not to exceed 14 ddys)
      0 .in the daytime 6:00 a.m. to 10 p.m.                        ref at anytime in the day or night as I find reasonable cause has been
                                                          estab1ished.
           Unless delayed  notice  is authorized  below, you   must give a copy of the warrant and a receipt for the property
                                                                            y was taken, or leave the copy and receipt at fue
taken to the person from whom, or from whose premise the propert
                                                              s,
                                                                                                  . " · , ,
place w)lere the pi'6perty was taken.                                                                      1

  . · The officer executi      ng this wall'ant, or an officer present  during the executi ofi                              cr1th,;
                                                                                                      Wati';u~ must prepare an
                                                                          inventory to H1.i,.Clerk6fihe Comt. · ~
inventmy as required by law and promptly retum this wanant arid                                                     /'/,.
                                                                                 seal by the Clerk oft.lw Com:t.,""·u~-~c.,'
    · li!f Upon its retum, this warrant   and invento ry shoqld  be filed under                                             /IJ:-.-r.f-1,-,;-1fa_l_s
                                                                                      : · , ,'     ·.· '. _: , ·                                                     • _..,
                                                                                                                   I    .         '     ..      _,   .-
                                       .                •


     111 I fmd that immediate notification may have an adverse resu\tlisted in 1s,u,s,c.'
                                                                                                                                      § 1705 (e;cept for .delay
                                                                           1o the pet,cin w)10, or whose prbpetty, will be
oftrial), and autho.rize the officer executing this wmrnnt to delay notice                                             · , , ·1                                        ,
                                                                            30      days(iwttoexceed30).                                    ,             , ·,   •
searchedorseized(checktheoppropriatebox) 0for
                                                              • m,ti!, fue facts justifying,             elater sp;e\fio tl~te of:·· ~~-- -----
                                                                                                                              '       /I!



Date and time issued:
                                     Q (()~
                                           _ _ _ _ __
                         _N_e_w_Y_o_r_k~,N_Y                                                      The Honorable Paul A. Crotty, U.S.D.J.
City and state:                                                                                                 Printed name and-title




                                                                                                                                                                       JAS_021315
         Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 49 of 55




                                           f Warrant (Page 2)
AO 93 {SDNY Rev. 01/17) Search and Seizur!'
                                                                 Return

Case No.:                            I Date_ and tm\e wmrnnt executed:          I
                                                                                Copy ofwarraut and inventmy left with:

 S1 17 er. 548 (PAC)
I1we1ito_ry made in the presence of:
                                                  y person(s) seized:
Inventory of the property taken and n,rilie ofat).




    '




                                                                                                                                          -



                                                                Cettificatiou


                                                                                                                               original wmraot
                                                            tory is co11·ectat)_d wM returned along with the
         1 declm·e oodtorpenal1y of pe1jury t)lat this inven
 to the Court.



 Date:                                                                                Exe.c1_iifiigojjidtf;••s S~f!;izatufle


                                                                                          Prfnred naihe- and title




                                                                                                                                JAS_021316
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 50 of 55




                                             Attaehme:nt A

L       Premise,<; to he Sear ched ~ubj ect Premises
                                                                   described as follows, imdincludes
        The premises to be searched (the "SubjeetPremises") is

,ill locked a:nd closed conta:i:ners found thetein:
                                                                      Unit, 7 North Unit, including
        TI1eSubject Premises is particularly described as the 1 South
                                                            Depa rtment's law lfunuy on tile second
        the cells located in those units, and the Education
                                                       n Cmre ctional Cente r, 150 Park Row, New
        floor of the building, located in Metropolita
        York, New York 10007.

II.     Execntio:n Q:l'the W,irr;1rtt
                                                                    warrant at any time in      the day
        L,iw enforcement agents an, permitted to execute the search
                                                         be provided at or as soon as possibll' after
or night. Upon the execution ofthi s wanant, notice will

the execution of the .seatch.

ITT.    Items to Be Searched a:nd $ejzed
                                                                        ct Offenses
        A.      Eviden~¢, Jl'ruits, and I:nstrume:ntalities of the Subje
                                                                     ct Premises include the following
        The items to be searched a:nd/or seized from the Subje
                                                             d State's Code, Sectiom 401 (contempt of
evidence, fruits, and itistrurnentalities of: Title 18, Unite
                                                                 disclosur<, of o)assitied infoq:µation;;
court); Title 18, United States Code, Sectioi, 793 {unlawful
                                                              computer access), Title l8, Uuited States
Title 18, tJnited States Code, Seci:ion 1030 (unautborjzed
                                                                  Code, Section 1503 (obstruction of
Code, Section 1343 (wire fraud), Title· 18, United States
                                                              glifig contraband iµto a federal detention
justice), Title 18, United States Code, Seci:iofi 1791 (snui,g
                                                      n 2252A (illegal acts related to cl:fild
facility) and Title 18, United States Cod«, Sectio
                                                       violate these provisions and aiding and
p9tnography); as well as CCJnspirae)es and attempts to
                                                           ect Offenses"):
 abetting these offenses, among other statutes (the ''Subj
                                                                and/or Serial Number
        1.      A Samsung cellphone with IiVIEI 351073084445432

 R58J61 QOJCD (the "Schulte Cellphone").




                                                                                                JAS_021317
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 51 of 55




                                                                       ("iPhone-1");
        2.         An iPhone cellphone with1MEI 358793052665l6l
                                                                 ("iPh<,me-2," tog('ther with
        3.         An iPhone cellphone with !MEI 354444064445994
                                                    nd Cellphones").
iPhone-1 artd the Schulte Cellphone, the ''Contraba
                                                                        aband Cellphones.
        4.         Ev:\dence pertaining to the smuggling in of the Contr
                                                                        c01nmunications with, any 00°
        5.         Evidence concwning tl)e identity or lqcation of, and

conspirators.
                                                                               materials, in arty format
        6.         Any and all notes, docnments, records, ccn-espoudenQe, or
                                                   opes, letters, papers, e-mail messages, chat logs
and mediU)il (incluaing, but not limited to, envel
                                                    and web cache information, and handw:titten
and electronic messages, other digital dafa files
                                                     gathering; and transmission of classifie_d
notes), pertaining to the 1intluthorized retention,
                                                    val and. retention of olassjfied documents or
documents or materials, and the unautho.rized remo
                                                                                           s:
 materials; and,   mpa1tic1Jl!l½ the-documents bearing the following title_s or des911ption
                                                                          fot redress    of grleVl;lnces"
                   a..    Article 1: "Presumption ofinnocence: A petition
                                                                          citizenship''
                   b..    Artid e 2: ''Presumption ofinnocence: A loss of
                                                                              to play a game"
                   c..    Alticle 3: "Presumption 9f Innoce!l.cer Do you Want
                                                                         is not punishment"
                   d.     Article 4: "Presumption ofinnocence: Detention
                                                                            1til proven Wealthy"
                   e.     Article 5: "Presumption of Innocence: lnficcent111
                                                                          afford to b_e accused?"
                   f.     Article 6: ''Presumption ofinn ocen ce: Can yon
                                                                          solution"
                   g.     Article 7: "Presumption ofinnocenoe: A ptoposed

                   h.     Article 8_: ''.Presmnption of1:nnocence: Origins''
                                                                                 are tire, Liberty and
                   i.     Article 9: " ... unalienable Rights, that. among these

 the pursuit ofHappiness"




                                                     2




                                                                                                JAS_021318
     Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 52 of 55



./




                                                                      ne 7. 20) 8 and tifled ''IJJ .i.oo ~ 1)'0~
                    .i-    HM ~~ 1Ji ft} F-a 1;i .ou LJu

                                                      r,PRO gg EA!L AP!lUC '\TI GW t_         ~~
     •States v. Joshua Adam-Sem>itf\ J7 Cr,..548 (PAG
                                                                  raband Cellphones, including:
              7.     Evidence of the Subject Offenses on the Cont
                                                                       raband Cellphones, as well as
                     a.      The phone numbers associated with the Cont
                                                                                               calls
                                                    ing and outgoing, and missed or unanswered
      call log information of phone numbers of incom

      to and from the Contraband Cellphones;
                                                                         Cont   raband Cellphones orits
                     b.    Address books and contact lists stored on the

      memory card(s);
                                                                      related to the Subject Offenses;
                     c.     Voicemail messages, opened or unopened,
                                                                         of the owner(s) or user(s) of
                     d.     Evidence concerning the identity or location

      the Contraband Cellphones;
                                                                    location of the individual(s)
                     e.     Evidence concerning the identity and/or

                                                    nses;
      involved in the commission of the Subject Offe
                                                                 concerning, participants in or
                     f.     Evidence of communications among, or

                                                 Offenses;
      witnesses to the commission of the Subject
                                                                       witllesses to the commission of
                      g.   Contact information of co-conspiratol's and
                                                                                            for instant
                                                numbers, email addresses, and identifiers
      the Subject Offenses, including telephone

      messaging and social media accounts;
                                                                         saging Service") messages,
                      h.    Text, data, "chats," MMS ("Multimedia Mes
                                                                                              ; any
                                                   , Fac;eTime messages, and e-.mail messages
      SMS ("Short Message Service'') messages
                                                                                          associated
                                                 digital photographs and videos, and any
      attachments to thosi) messages, s11ch as
                                                                                          sent,
                                                e-mail address from which the message was
      information, such as the phone number 01'

      pertaining to the Subject Offenses;
                                                                          Subject Offenses;
                      i.    Digital photographs and videos related to the
                                                      3




                                                                                               JAS_021319
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 53 of 55




                                                                         searches conducted on the
                j.      Browsing history, websites visited, and internet

                                                         ses.
Contraband Cellphones relate d to the Subject Offen
                                                                               hones, the personnel will
        8.      If Jaw enforcement personnel seize the Contraband Cellp
                                                    ti:tne, not to exceed 60 days from. the .date of
search the device withi n a reasonable amount of
                                                   h has b1;Jen c;onducted, it is determined that a
execution of the warrant. If, a:fte1' such a searc
                                                      taphs 2.and 3, the Government will retain the
computer or device contains any data listed in plirag
                                                 computer(s) or device(s) are no longer 11ecessary
computer ot deVIce. If it is determined that the
                                                         not subject to seizure pursu ant to Federal Rule
to r\ltrieve and preserve the data, attd the ifoms are
                                                       t equipment will be retur ned within a reasonable
 of Criminal Procedure 41 (b), suchmatetials and/o
                                                ment shall       be returned n~ later than 60 days from
time. In any event, such materials and/or equip
                                                       cation is roade to the Cm)rt.
the exeeutidtl of this warrant, unless further appli
                                                                   mation
        )3.     ·Sear~h and Seizure of E!ectronfoally Stored Infor
                                                            ectPremises also include any cellpho11.es
        The items to be .searched a11d seized from the S11bj
                                                   mation falling within the categ?ries set furth in
 that may contain any eh:C('ronioally stored in,fot
                                                 dl;lg, bt1t not limited to, desktop and laptop
 Section III.A of this Attachment above, inc!µ
                                                                                                        l
                                                 perso nal digit:,l i\Ssistants, smart phcllles, digita
 9omJmters, disk drives, modems, thunib di-Ives,
                                               hed and seized from the Subject Ptemises also
 cametas, a)ld $cannets. The items to be searc

 include:
                                                                 stored on any seized or copie d
         1.      A11y items or records needed to access th" data

                                                         1;10t limite d to any physi oal keys, encry
                                                                                                     ption
 computer devioes or storage media, including but
                                                        private eficTYl;'tionkeys, at sitnilatinformation.
 devices, or records oflog incre denti als,pa sswo rds,




                                                    4




                                                                                                 JAS_021320
Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 54 of 55




                                                                         nation of the computer
       2.      Any items or records that may facilitate a forensic exami
                                                           re manuals or other information
devices or storage media, including any hardware or softwa
                                                                ter devices or storage media.
concerning the configuration of the seized or copied compu
                                                                                l over, or ownership of
       3.      Any evidence concerning the persons with access to, contro

the seized or copied computer devices or storage media.

       C.      Review of ESI
                                                            e media and/or the creation of
       Following seizure of any computer devices and storag
                                                         ing, in addition to law enforcement
forensic image copies, Jaw enforcement personnel (includ
                                                            and the status of the       investigation and .
officers and agents, and depending on the nature of the ESI
                                                            y support staf:t; agency personnel
related proceedings, atto111eys for the govennnent, attorne
                                                           e technical expe1ts under government
assisting the government in this investigation, and outsid
                                                            for information responsive to the
control) are authorized to review the ESI contained therein

warrant.
                                                                use various techoiques,
       In condncting this review, law enforcement personnel may

including but not limited to:
                                                                          they contain (analogous to
       •    surveying various file "directories" and the individual files
                                                                                ns   and opening a drawer
            lool<lng at the outside ofa file cabinet for the markings it contai

            believed to contain pertin ent files);
                                                                        files in OTder to determine
        •   opening or cursorily readin g the first few "pages" of such

            their precise contents;
                                                                            ly deleted fil(;)s;
       •    scanning storage areas to discover and p9ssibly recov<;r rec-ent

        •   scanning storage areas for deliberately hidden files;




                                                     5




                                                                                                  JAS_021321
    Case 1:17-cr-00548-PAC Document 98-9 Filed 06/18/19 Page 55 of 55



I




                                                                       e areas   to determine whether
         •   perforntlng key word searches thtoughall electronic storag
                                                                           that are intimately related
             occuiTences of language contained in such stornge areas exist

             to the su~ ect matter of the investigation; and
                                                                       dology to search only for
         o   makingreasonable efforts to utilize computer search metho
                                                                    atioh within the categories
             files, docUJUents, or other electronically stored infmm

             iqentified in this. Attachrr\eht.




                                                                                              JAS_021322
